IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 110 WM 2020
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 CHRISTOPHER YOUNGER,                             :
                                                  :
                      Petitioner                  :


                                          ORDER



PER CURIAM

       AND NOW, this 9th day of March, 2021, the Application for Leave to File Original

Process is GRANTED. The “Petition for Writ of Habeas Corpus and/or Extraordinary

Relief, Immediate Hearing,” the “Motion for Default,” the “Rule 521 ‘Bail After Finding

Guilt’,” the “Petition Application for Permission to Amend for Bail,” and the “Petition under

Pa.R.A.P. 123, Application for Relief” are DENIED.